Citation Nr: 1539770	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-35 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for migraine headaches on an extraschedular basis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of entitlement to concurrent recepit of military retired pay and disability compensation prior to January 2014 is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1984 and from January 2006 to January 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned. A transcript of the hearing is of record.

In December 2013, the Board awarded a 50 percent schedular evaluation for service-connected migraine headaches but declined referral for extraschedular consideration. In the same decision, the Board remanded the issue of entitlement to a TDIU.
      
The Veteran appealed to the Court of Appeals for Veterans Claims (the Court), and in an October 2014 Order, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the Board's decision that declined referral for extraschedular consideration. The appeal is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in the October 2014 Order, the Court, pursuant to the JMPR, vacated that portion of the Board's December 2013 decision that denied referral for extraschedular consideration of the appellant's service-connected migraine headaches. The JMPR determined that because the Board had also remanded the issue of entitlement to a TDIU, it was premature for the Board to decline referral for extraschedular consideration. See Brambley v. Principi, 17 Vet. App. 20, 24 (2003); Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (holding that where the facts underlying separate claims are "intimately connected," the interest of judicial economy requires that the claims be adjudicated together). For reasons discussed below, further development of the issue of entitlement to a TDIU is required. Thus, as both issues are "intimately connected," adjudication of the issue of entitlement to an increased rating for migraine headaches on an extraschedular basis is deferred pending further development.

As to entitlement to a TDIU, the Veteran specifically contends that his service-connected migraine headaches and right hip disability prevent him from working. In July and August 2015, the AOJ obtained a number of VA examinations to evaluate his service-connected disabilities, which include migraines, right hip osteoporosis and osteonecrosis, pterygium, tinnitus, hearing loss and anxiety. Thereafter, the AOJ requested an opinion as to any functional impairment resulting from the appellant's service-connected disabilities. In August 2015, a VA examiner opined that although the Veteran's right hip disability prevented him from engaging in physical employment, he could still perform sedentary employment because the mental health disorder only had mild to moderate effects on his occupation, and the remaining service-connected disabilities, to include migraine headaches, would not prevent physical or sedentary employment.

Significantly, however, in a July 2015 disability benefits questionnaire, a VA examiner stated that the appellant's chronic daily migraine headaches would limit his ability to seek and maintain employment due to their severity and prostrating nature. To the extent the August 2015 VA opinion suggests that the appellant's headaches result in minimal or no functional impairment, it is inadequate. As such, an addendum opinion is needed.

Finally, outstanding records need to be obtained. An August 2015 VA mental health examination indicates that the Veteran may be receiving Social Security Administration disability benefits and the most recent VA treatment records associated with the claims file are dated from June 2012.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records dated after June 2012 and contact the Social Security Administration and request any records associated with any claim for disability benefits. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the August 2015 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner. The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements. The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion. If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an addendum opinion addressing whether the Veteran's service-connected disabilities result in any functional impairment, and if so, the examiner should describe the extent of such impairment in as much detail as possible. In particular, the examiner should address the July 2015 VA examiner's findings regarding migraine headaches.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




